Order, Supreme Court, New York County (Judith J. Gische, J.), entered on or about February 25, 2005, which granted plaintiff’s motion to amend the judgment of foreclosure and sale, order of reference, summons and complaint and lis pendens, nunc pro tunc, and denied the cross motion of defendant and intervenor-appellant to vacate the summons and complaint, lis pendens and judgment, affirmed, with costs.
In this action to foreclose on a condominium unit, plaintiff s *279motion to amend the judgment of foreclosure and sale and other pertinent papers in the action was properly granted, nunc pro tunc, to correct a minor typographical error in the description of the unit (see Key Bank Natl. Assn. v Stern, 14 AD3d 656 [2005]). The prior bankruptcy of the intervenor did not render invalid the court’s amendment of the judgment of foreclosure and other papers. The intervenor was not the record owner of the unit when the foreclosure was commenced, and, furthermore, his bankruptcy proceeding was dismissed. Therefore, the automatic bankruptcy stay expired before the motion to amend the judgment of foreclosure was even made. Moreover, the foreclosure proceeding never reached the stage where the property was noticed for sale. The court also properly determined that entry of an amended judgment of foreclosure and sale was appropriate on a subsequent notice of pendency (see CPLR 6516).
We have considered appellants’ remaining arguments and find them without merit. Concur — Buckley, P.J., Friedman, Marlow and Nardelli, JJ.